Citation Nr: 0017016
Decision Date: 06/27/00	Archive Date: 09/08/00

Citation Nr: 0017016	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
compression fracture of the thoracolumbar spine with anterior 
wedging of L1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to June 
1947.

Appellate consideration of the issue of entitlement to an 
increased rating for a compression fracture of the 
thoracolumbar spine with anterior wedging of L1 will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


VACATUR

In May 2000, the Board issued a decision which denied the 
veteran's claim.  Shortly thereafter, the Board became aware 
that the veteran had submitted medical evidence pertinent to 
his claim in January 2000, prior to the certification of his 
appeal to the Board.  This medical evidence had not been 
reviewed by the RO or the Board in conjunction with a 
decision on his claim.

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. 7104(a) (West Supp. 
1999); 38 C.F.R. 20.904 (1999).  Failure to provide the 
veteran an opportunity to have this new evidence considered 
by the RO prior to consideration by the Board constitutes a 
denial of due process of law.  See 38 C.F.R. 19.31 (1999) (a 
supplemental statement of the case will be furnished to the 
veteran and his representative when additional pertinent 
evidence is received after the most recent supplemental 
statement of the case).  Accordingly, the July 1999 decision 
of the Board must be vacated in its entirety, and a new 
decision will be entered as if the May 2000 decision by the 
Board had never been issued..  


ORDER

The May 11, 2000, decision of the Board is vacated.

REMAND

In view of the instant order vacating the May 2000 decision, 
the question of entitlement to an increased disability rating 
for a low back disability must be considered de novo.  Review 
of the procedural history and development of the instant 
appeal persuades the Board that it cannot decide the merits 
of the appellant's reopened claim without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, in 
the interests of due process, the case must be remanded to 
the RO to allow the RO to review the evidence on a de novo 
basis, including the medical record submitted in January 
2000.

Review of the medical statement submitted in January 2000 
reveals that it was authored by a VA physician who indicated 
that the veteran is a patient at the Palo Alto VA General 
Medical Clinic, where he receives treatment for the 
disability at issue.  Review of the claims file reveals that 
the most recent VA medical records contained in the file and 
thus available for review by adjudicators are dated in 1998.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded the veteran 
which are not contained in his claims 
file for inclusion in the file.

2.  If, at this point, additional 
development such as providing the veteran 
with a VA examination for purposes of 
compensation or obtaining additional 
private medical records, is deemed 
necessary, such development should be 
accomplished.

3.  If the benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



itation Nr: 0012591	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
compression fracture of the thoracolumbar spine with anterior 
wedging of L1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
June 1947.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The March 1996 rating decision continued a 10 percent rating 
for a compression fracture of the thoracolumbar spine with 
anterior wedging of L1, and the March 1999 rating decision 
increased the rating to 20 percent.  


FINDINGS OF FACT

1.  The veteran's chronic ongoing back complaints are not 
consistent with any mild fracture deformity at L1 but are 
consistent with degenerative disc disease, which is not 
service connected.  

2.  The veteran's thoracolumbar compression fracture is 
manifested by x-rays which reflect wedging and complaints of 
pain without identifiable limitation of motion due to this 
injury.  


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 20 percent 
for a compression fracture of the thoracolumbar spine with 
anterior wedging of L1.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5288, 5289, 5291, 5292, 5293, 
and 5295 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a VA examination in September 1978.  
Range of motion of the lumbar spine was normal in all 
directions.  X-ray revealed a normal thoracic spine without 
evidence of compression fracture.  

In August 1987, a physical therapy report stated that the 
veteran had limitations of the lumbar spine range of motion 
secondary to stretching or pressure on the left.  The veteran 
underwent a private examination in August 1987.  He reported 
low back pain that radiated into the left hip.  The pain 
increased with walking and sitting but the main exacerbating 
factor was standing and leaning forward.  The August 1987 
electromyography report stated that there was no 
electrophysiologic evidence for a left lumbosacral 
radiculopathy.  The veteran underwent examination at a 
private clinic in September 1987.  Forward flexion was 
limited, and lateral flexion was limited.  The examiner 
opined that the veteran had pain from lower back arthritis.  

The veteran underwent a VA examination in October 1995.  The 
veteran always used a cane to walk more than 100 feet, and he 
was morbidly obese.  When he tried to walk without a cane, he 
waddled from side-to-side and finally lost his balance and 
tipped over.  Physical examination revealed pain in the 
lumbar area that radiated to the left hip area.  The 
veteran's back had very minimal range of motion, with forward 
bending of 10-15 degrees, lateral motion of 10-15 degrees, 
and no particular rotation or extinction.  That examiner 
opined that walking with a cane is what kept the veteran from 
losing balance.  

The November 1996 appeal alleged that a 60 percent rating was 
warranted because the veteran could not work, walk for more 
than 1 block, or sit for a long time without extreme back 
pain.  

The veteran underwent a VA examination in December 1996.  
Range of motion of the lumbar spine was flexion of 50 degrees 
with onset of pain in the left vertebral muscles, which were 
only minimally tender on deep palpation.  Pain in the 
midlumbar area tended to radiate into the buttock but did not 
clearly do so.  Backward extension to 30 degrees and rotation 
to the right 100 degrees produced no pain.  Rotation to the 
left to 100 degrees produced minimal pain.  The diagnoses 
included, at this time, little evidence for any compression 
fracture in the thoracic or lumbar spine, minimal spine pain 
in the paravertebral musculature on the left of the midlumbar 
level at L3-4, no evidence of spinal cord involvement, and 
some neurological evidence of radiculopathy referable to the 
left L5 nerve root.  The examiner opined that the veteran's 
symptoms related to the lower lumbar spine where there was 
evidence of foraminal narrowing that might impinge on the L5 
nerve root, and this was clearly not related to any possible 
compression fracture at the L1 level.  The examiner opined 
that current spine pain was not clearly relatable to any 
pathology at L1 or above.  There was evidence of 
radiculopathy at L4-5 that might be related to obesity 
placing stress on the spine.  The examiner opined that the 
veteran's ability to engage in vigorous physical activity and 
lifting heavy garbage cans through a great portion of his 
active work life spoke against a possibility of any of the 
current complaints being related to any spine injury in 1945.  
Physical examination revealed no postural abnormalities or 
fixed deformity.  The veteran had considerable limitation of 
back motion.  Forward flexion was approximately 60 degrees, 
extension was approximately 20 degrees, bilateral flexion to 
the right was 30 degrees and to the left was 26 degrees.  
Rotation to the right was 20 degrees and to the left was 14 
degrees.  There was no apparent pain with back motion.  
Review of the October 1995 lumbosacral x-rays revealed 
apparent slight wedging, less than 10 percent, of L1.  The 
examiner stated that the veteran's complaints of low back 
pain were consistent with the physical findings and x-rays, 
without evidence of malingering.  X-ray changes were 
consistent with a history of a compression fracture of L1 to 
a relatively minor degree.  

The veteran's June 1997 letter stated that he had lived with 
back pain for 45 years and that he could not walk even the 
shortest distances without having to sit down.  

The veteran, assisted by his representative, provided sworn 
testimony in November 1997.  The veteran testified that pain 
radiated from his low back into his hips.  His greatest 
restriction was not being able to walk more than half a block 
without having to sit or lie down.  His pain was constant and 
increased when he bent over or twisted.  

The veteran underwent a VA examination in July 1998.  
Lumbosacral spine flexion was limited to 45 degrees, and 
extension was very limited to 5-10 degrees.  The examiner 
opined that obesity, and not necessarily pain, prevented the 
veteran from extending his spine.  The x-ray revealed no 
evidence of compression fracture.  The anterior wedging of 
the L1 vertebral body was unchanged.  The impression included 
chronic low back pain with no evidence of compression 
fracture and degenerative massive exogenous obesity, 
aggravating low back pain.  

The veteran underwent a VA examination in September 1998.  
The veteran reported back pain since service that worsened 
with prolonged standing, walking, or bending.  The assessment 
was nondescript lower back pain associated with a compression 
fracture.  The examiner stated that he could not corroborate 
that any deficit actually existed.  He opined that the 
problem had nothing to do with the veteran's back and should 
not be considered further.  Standing ranges of motion for the 
thoracic or lumbosacral spine as one unit, due to the 
veteran's short and obese stature, were extension of 10 
degrees, lateral bending to either side of 10 degrees, 
rotation to either side of 20 degrees, and forward flexion of 
45 degrees, with complaints of pain at terminal limits of 
motion.  Review of the March 1998, May 1998, and July 1998 
thoracic spine x-rays revealed no evidence of old fractures.  
Review of the October 1995 lumbosacral spine x-rays revealed 
a mild anterior wedged deformity at the L1 vertebral body.  
The examiner opined that the veteran's chronic ongoing 
complaints were not consistent with any mild fracture 
deformity at L1 but were consistent with degenerative disc 
disease.  

The remaining medical records revealed ongoing complaints of 
back pain and treatment for other disorders.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.   

Residuals of a fracture of the vertebra with cord 
involvement, bedridden, or requiring long leg braces are 
entitled to a 100 evaluation.  Consider special monthly 
compensation with lesser involvement rated for limited motion 
and nerve paralysis.  Residuals of a fracture of the vertebra 
without cord involvement, abnormal mobility requiring neck 
brace (jury mast), are entitled to a 60 percent evaluation.  
In other cases, rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1999).

Complete bony fixation (ankylosis) of the spine, with 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), warrants a 100 percent 
evaluation.  Ankylosis of the spine, with favorable angle, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999).  Ankylosis of the dorsal spine, 
unfavorable, warrants a 30 percent evaluation.  Ankylosis of 
the dorsal spine, unfavorable, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (1999).  
Ankylosis of the lumbar spine, favorable, warrants a 50 
percent evaluation.  Ankylosis of the lumbar spine, 
unfavorable, warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1999).  

Slight limitation of motion of the dorsal spine is rated as 
noncompensable.  Moderate or severe limitation of motion of 
the dorsal spine is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1999).  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Mild intervertebral disc syndrome is rated at 10 percent, 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran's April 1999 statement alleged that his 
disability had increased in severity.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Codes 5285 and 5292.  Although the 
December 1996 x-ray was consistent with a history of a 
compression fracture of L1 to a relatively minor degree, the 
September 1978 and July 1998 x-rays showed no evidence of a 
compression fracture.  There was no evidence of spinal cord 
involvement in December 1996, and the veteran was not 
bedridden because he used a cane to walk since October 1995.  
Although the veteran walked by waddling from side-to-side, 
the medical evidence did not show use of a leg or neck brace.  
A 10 percent rating is warranted for a demonstrable deformity 
of the vertebral body because the October 1995 x-rays 
demonstrated a mild anterior wedged deformity at L1.  

A rating higher than 10 percent for limitation of motion is 
not warranted under the criteria of Diagnostic Code 5292.  
Although the veteran's range of motion is severely limited, 
the September 1998 examiner opined that the veteran's chronic 
ongoing complaints were not consistent with any mild fracture 
deformity at L1 but were consistent with degenerative disc 
disease, which is not service connected.  Considerations of 
additionally disabling functional loss and pain supported 
continuation of a 10 percent rating.  A review of the record 
reflects that the veteran has had complaints of back pain but 
without demonstrable limitation of motion associated with his 
earlier fracture.  Accordingly, a rating higher than 
10 percent was not warranted under Diagnostic Code 5292.  

A rating is not available under the criteria of Diagnostic 
Codes 5286, 5288, and 5289 because the medical evidence did 
not show ankylosis of the thoracolumbar spine.  In addition, 
a rating higher than the maximum 10 percent is not available 
under the criteria of Diagnostic Code 5291.  

A rating is not available under the criteria of Diagnostic 
Code 5293.   Although there was some evidence of 
radiculopathy referable to the left L5 nerve root in December 
1996, the examiner opined that the veteran's symptoms, 
including current spine pain, were clearly not related to a 
possible compression fracture at L1 or above.  Instead, the 
examiner opined that stress from obesity, a nonservice 
connected disorder, might have cause radiculopathy at L4-5.  

A rating is not available under the criteria of Diagnostic 
Code 5295 because the medical evidence did not show 
lumbosacral strain, muscle spasm on extreme forward bending, 
listing of the whole spine to the opposite side, or a 
positive Goldthwait's sign.  

Although the representative's April 2000 brief requested an 
extraschedular rating, extraschedular considerations do not 
apply in this case because exceptional circumstances have not 
been demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The veteran could 
not continue his previous job lifting heavy garbage cans 
because he needed a cane to walk.  However, the evidence did 
not show frequent hospitalizations or that his disability 
prevented working in other, more sedentary occupations.  


ORDER

Entitlement to rating in excess of 20 percent for compression 
fracture of the thoracolumbar spine with anterior wedging of 
L1 is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

